NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

TOMMIE LEE FREEMAN, III,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D16-3220
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.